Citation Nr: 0934287	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from August 1972 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  By this action, service connection for 
left ear hearing loss was granted.  A zero percent rating was 
assigned effective from August 8, 2006.  Service connection 
for right ear hearing loss was denied.  (This remand 
addresses the claim of service connection for right ear 
hearing loss; the claim for a higher initial rating is 
deferred pending completion of the evidentiary development 
sought with regard to the right ear.)

The Veteran contends that he was exposed to noise in service, 
including firing range noise and flight line noise.  In 
addition, at an April 2008 hearing, the Veteran contended 
that both of his ears were affected equally by in-service 
noise exposure.  Hearing Transcript at 8.  Thus, the Veteran 
contends that service connection is warranted for right ear 
hearing loss.  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran's June 1972 entrance examination report shows 
right ear audiometric results of 15 decibels at 500 Hertz; 5 
decibels at 1000 Hertz; 0 decibels at 2000 Hertz; 20 decibels 
at 3000 Hertz; and 50 decibels at 4000 Hertz.  An August 1972 
examination did not include any audiometric results.  The 
Veteran's August 1976 separation examination report shows 
right ear audiometric results of 5 decibels at 500 Hertz; 10 
decibels at 1000 Hertz; 5 decibels at 2000 Hertz; 10 decibels 
at 3000 Hertz; and 45 decibels at 4000 Hertz.  

In support of his claim, the Veteran submitted the results of 
an audiological examination dated in April 2007 by the Ogden 
Speech & Hearing Center.  The examination report indicates a 
diagnosis of moderate high frequency sensorineural hearing 
loss; however, the examiner did not provide an opinion on 
whether any hearing loss was incurred in or aggravated by the 
Veteran's active military service.

In July 2007, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner diagnosed the 
Veteran with moderately severe to mild sensory hearing loss 
above 2000 Hertz in the right ear; however, the examiner did 
not provide an opinion on whether any hearing loss was 
incurred in or aggravated by the Veteran's active military 
service.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's right 
ear hearing loss.  The Board will, therefore, remand the case 
to schedule the Veteran for a VA examination to obtain a 
medical opinion regarding the medical probability that his 
right ear hearing loss is, like his left ear hearing loss, 
attributable to military service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of 
hearing loss.  Ask the Veteran to submit 
the records if he has them in his 
possession.  Request treatment records 
from any medical facility identified by 
the veteran.  Obtain releases from the 
veteran as necessary.

2.  Schedule the Veteran for a VA 
audiological examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2008).)  The 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has right ear hearing 
loss and ascertain the severity of any 
diagnosed hearing loss.  In addition, the 
examiner should describe the effects of 
any hearing impairment on the Veteran's 
daily life.  See Martinak, 21 Vet. 
App. 447.

The examiner should then discuss the 
etiology and the onset of any diagnosed 
right ear hearing loss.  The examiner 
should indicate, based on the evidence of 
record and the Veteran's reported 
history, the medical probabilities that 
any right ear hearing loss began during 
military service or was made chronically 
worse during service.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for right ear hearing loss.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




